                                          MICHAEL H. SPORN
                                              ATTORNEY AT LAW
                                                299 BROADWAY
                                          NEW YORK, NEW YORK 10007
TELEPHONE                                                                                         FACSIMILE
(212) 791-1200                                                                                   (212) 791-3047
                                               mhsporn@gmail.com




                                                                    December 10, 2019


    Hon. Paul G. Gardephe
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, New York 10007

                                  Re: United States v. Stephanie Pascal
                                       Ind. No. 19 Cr. 789 (PGG)

    Dear Judge Gardephe:

            This letter is respectfully submitted to request a modification of Ms. Pascal's conditions
    of release so that she may travel to Virginia on December 22 to spend the Christmas holidays
    with her brother who resides there, and return on December 30. The government has no
    objection. Pre-Trial takes no position. Thank you for your consideration of this matter.




                                                                     Michael H. Sporn


     MHS/ss                                                        MEMO ENDORSED
     Cc: Mathew Andrews, Esq.
         Courney Defeo, P.T.S.O.                                   The Application is granted,
                                                                   SO ORDERED:
